DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities: “The system of claim 1” in line 1 should read – The system of claim 11 –.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10593352.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent are narrower in scope than and anticipate the claims of the application.

Claims of the patent				Claims of the application
A computer-implemented method comprising: receiving audio data that corresponds to an utterance spoken by a user; applying, to the audio data, an end of query model that (i) is configured to determine a confidence score that reflects a likelihood that the utterance is a complete utterance and (ii) was trained using audio data from complete utterances and from incomplete utterances; based on applying the end of query model that (i) is configured to determine the confidence score that reflects the likelihood that the utterance is a complete utterance and (ii) was trained using the audio data from the complete utterances and from the incomplete utterances, determining the confidence score that reflects a likelihood that the utterance is a complete utterance; comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to a confidence score threshold; based on comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to the confidence score threshold, determining whether the utterance is likely complete or likely incomplete; and based on determining whether the utterance is likely complete or likely incomplete, providing, for output, an instruction to (i) maintain a microphone that is receiving the utterance in an active state or (ii) deactivate the microphone that is receiving the utterance.
2. The method of claim 1, comprising: based on comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to the confidence score threshold, determining that the confidence score satisfies the confidence score threshold, wherein determining whether the utterance is likely complete or likely incomplete comprises determining the utterance is likely complete based on determining that the confidence score satisfies the confidence score threshold, wherein providing, for output, an instruction to (i) maintain a microphone that is receiving the utterance in an active state or (ii) deactivate the microphone that is receiving the utterance comprises providing, for output, the instruction to deactivate the microphone that is receiving the utterance, generating a transcription of the audio data, and providing, for output, the transcription.
3. The method of claim 2, comprising: receiving, from a user, data confirming that the user finished speaking; and based on receiving the data confirming that the user finished speaking, updating the end of query model.
5. The method of claim 1, comprising: receiving audio data of multiple complete utterances and multiple incomplete utterances; and training, using machine learning, the end of query model using the audio data of the multiple complete utterances and the multiple incomplete utterances.
Claim 5 also anticipates claim 4 of application.


6. The method of claim 1, wherein the end of query model is configured to determine the confidence score that reflects the likelihood that the utterance is a complete utterance based on acoustic speech characteristics of the utterance that include pitch, loudness, intonation, sharpness, articulation, roughness, instability, and speech rate.
4. The method of claim 1, comprising: based on comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to the confidence score threshold, determining that the confidence score does not satisfy the confidence score threshold, wherein determining whether the utterance is likely complete or likely incomplete comprises determining the utterance is likely incomplete based on determining that the confidence score does not satisfy the confidence score threshold, and wherein providing, for output, an instruction to (i) maintain a microphone that is receiving the utterance in an active state or (ii) deactivate the microphone that is receiving the utterance comprises providing, for output, the instruction to maintain the microphone in an active state.



7. The method of claim 1, comprising: determining that a speech decoder that is configured to generate a transcription of the audio data and that is configured to determine whether the utterance is likely complete or likely incomplete has not determined whether the utterance is likely complete or likely incomplete, wherein determining whether the utterance is likely complete or likely incomplete is based on only comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to the confidence score threshold.


8. The method of claim 7, wherein the speech decoder uses a language model to determine whether the utterance is likely complete or likely incomplete.

9. The method of claim 1, comprising: determining that a speech decoder that is configured to generate a transcription of the audio data and that is configured to determine whether the utterance is likely complete or likely incomplete has determined whether the utterance is likely complete or likely incomplete, wherein determining whether the utterance is likely complete or likely incomplete is based on (i) comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to the confidence score threshold and (ii) the speech decoder determining whether the utterance is likely complete or likely incomplete.

Claim 1 above anticipates claim 10 of the application.




All other claims are similar to or within the scope of the above claims.

A method comprising: 
receiving, at data processing hardware, audio data corresponding to an utterance spoken by a user; detecting, by the data processing hardware, from the audio data, acoustic speech characteristics of the utterance, the detected acoustic speech characteristics comprising pitch and speech rate; determining, by the data processing hardware, using an end of query model, a confidence score for the utterance based on the acoustic speech characteristics of the utterance, the confidence score indicating a likelihood that the utterance is a complete utterance, and the end of query model comprising a recurrent neural network having one or more long-short-term-memory (LSTM) layers; determining, by the data processing hardware, whether the confidence score for the utterance satisfies a confidence score threshold; and when the confidence score for the utterance satisfies the confidence score threshold: determining, by the data processing hardware, that the utterance is likely complete; and instructing, by the data processing hardware, deactivation of a microphone that is detecting the utterance.  








2. The method of claim 1, further comprising, when the confidence score for the utterance does not satisfy the confidence score threshold: determining, by the data processing hardware, that the utterance is likely incomplete; and instructing, by the data processing hardware, the microphone that is detecting the utterance to maintain in an active state.  





















3. The method of claim 1, wherein the end of query model is trained on a plurality of training utterances, each training utterance of the plurality of training utterances comprising a sequence of time-based binary labels each indicating whether the corresponding training utterance is one of complete or incomplete.  
4. The method of claim 3, wherein the end of query model is further trained on acoustic speech characteristics associated with each training utterance of the plurality of training utterances.  


5. The method of claim 4, wherein the acoustic speech characteristics associated with each training utterance include pitch, loudness, intonation, sharpness, articulation, roughness, instability, and speech rate.  




6. The method of claim 1, wherein: detecting, from the audio data, acoustic speech characteristics of the utterance comprises detecting corresponding acoustic speech characteristics of the utterance from each of a plurality of portions of the audio data; determining, using the end of query model, the confidence score for the utterance based on the acoustic speech characteristics of the utterance comprises determining, for each of the plurality of portions of the audio data, a corresponding confidence score of the utterance based on the corresponding acoustic speech characteristics of the utterance detected from each preceding portion of the audio data; and determining whether the confidence score for the utterance satisfies a confidence score threshold comprises determining whether the corresponding confidence score of the utterance for each of the plurality of portions of the audio data satisfies the confidence threshold.  


7. The method of claim 1, further comprising, when the confidence score for the utterance satisfies the confidence score threshold: determining, by the data processing hardware, that a speech decoder configured to generate a transcription of the audio data and determine whether the utterance is likely complete or likely incomplete has not determined whether the utterance is likely complete or likely incomplete, wherein determining that the utterance is likely complete is based only on determining that the confidence score for the utterance satisfies the confidence score threshold.  



8. The method of claim 7, wherein the speech decoder uses a language model to determine whether the utterance is likely complete or likely incomplete.  



9. The method of claim 1, further comprising, when the confidence score for the utterance satisfies the confidence score threshold: determining, by the data processing hardware, that a speech decoder configured to generate a transcription of the audio data and determine whether the utterance is likely complete or likely incomplete has determined whether the utterance is likely complete or likely incomplete, wherein determining that the utterance is likely complete is based on: determining that the confidence score for the utterance satisfies the confidence score threshold; and the speech decoder determining whether the utterance is likely complete or likely incomplete.  

10. The method of claim 1, wherein receiving the audio data corresponding to the utterance comprises receiving the audio data from a user device associated with the user and in communication with the data processing hardware via a network, the user device comprising the microphone that is detecting the utterance.


All other claims are similar to or within the scope of the above claims.


Allowable Subject Matter
Claims 1-20 are allowable and will be allowed when the double patenting issue and minor informalities are resolved.  The following is an examiner’s statement of reasons for allowance: Washio (USPG 2007/0225982), considered the closet prior art on record, discloses a method comprising: receiving, at data processing hardware, audio data corresponding to an utterance spoken by a user (figure 2, step S207); detecting, by the data processing hardware, from the audio data, acoustic speech characteristics of the utterance, the detected acoustic speech characteristics comprising pitch and speech rate (pitch and speech rate are well-known speech characteristics in speech processing art); determining whether the utterance is a complete or incomplete utterance (figure 2, step S204); and outputting a recognition result upon detecting the utterance is complete utterance (figure 2, step S206).
Washio fails to explicitly disclose the inventive concept of “determining, by the data processing hardware, using an end of query model, a confidence score for the utterance based on the acoustic speech characteristics of the utterance, the confidence score indicating a likelihood that the utterance is a complete utterance, and the end of query model comprising a recurrent neural network having one or more long-short-term-memory (LSTM) layers; determining, by the data processing hardware, whether the confidence score for the utterance satisfies a confidence score threshold; and when the confidence score for the utterance satisfies the confidence score threshold: determining, by the data processing hardware, that the utterance is likely complete; and instructing, by the data processing hardware, deactivation of a microphone that is detecting the utterance.”  Washio merely discloses detecting end of utterance based on duration of pause.  There is no indication of the use of end of query model comprising a recurrent neural network having one or more long-short-term-memory (LSTM) layers to determine a confidence score to compare against a confidence threshold value in order to decide whether to deactivate the microphone.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoffmeister et al. (USPG 2016/0379632) teaches determining an expected pause duration, which is an estimated pause duration as calculated by looking at multiple hypotheses and potentially weighting each respective pause duration based on the confidence associated with the respective hypothesis of each respective pause duration. The system then groups all the weighted pause durations to determine the expected pause duration for the audio data. When the overall expected pause duration and/or expected pause duration for hypotheses at an end state are beyond certain threshold, the system may determine an endpoint, thus allowing the system to complete speech processing and return a recognition result for the entire utterance (paragraph 73).  Hoffmeister is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656